In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                No. 02-19-00333-CV

IN THE ESTATE OF JOHN DAVID               §   On Appeal from the Probate Court
HARRIS, DECEASED                              No. 2

                                          §   of Tarrant County (2011-PR00903-1-2)

                                          §   March 4, 2021

                                          §   Memorandum Opinion by Justice
                                              Birdwell

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the probate court’s order. It is ordered that the order of the probate

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell